OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this court in December 1963. On April 23, 1985, this court suspended respondent.
In September 1984, respondent was charged by petitioner Departmental Disciplinary Committee with professional misconduct. After a hearing, and upon respondent’s default in answering, the Committee sustained charges of misconduct involving dishonesty, fraud, deceit or misrepresentation (Code of Professional Responsibility DR 1-102 [A] [4]), conduct prejudicial to the administration of justice (DR 1-102 [A] [5]), filing a frivolous lawsuit and making a groundless motion (DR 7-102 [A] [1], [2]), conduct that adversely reflects on his fitness to practice law (DR 1-102 [A] [6]), knowingly making a false statement of *248law or fact (DR 1-702 [A] [5]), knowingly using false testimony (DR 7-102 [A]. [4]), participating in the creation or preservation of false evidence (DR 7-102 [A] [6]), threatening to present criminal charges (DR 7-105 [A]), engaging in undignified or discourteous conduct degrading to a tribunal (DR 7-106 [C] [6]) and counseling or assisting a client in illegal conduct (DR 7-102 [A] [7]). We note also that respondent had twice been admonished for neglect of legal matters.
The petition should be granted, the findings of fact and conclusions of law confirmed, and respondent disbarred.
Murphy, P. J., Kupferman, Ross, Milonas and Kassal, JJ., concur.
Respondent’s request for a change of venue denied, and respondent is disbarred from practice as an attorney and counselor-at-law in the State of New York, effective August 12,1985.